Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art references, in combination or alone, such as those listed in the notice of references as well as the ones below, disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations of “performing, by the processor, a comparison of a set of annotations, from the converted document in plain text format, to detect a subset of annotations that are candidates of being synonymous based on a first analysis; determining, the processor a first annotation of the subset of annotations is an aggregation of one or more tokens; dividing, by the processor, the first annotation into individual tokens; and determining, by the processor, whether each individual token is respectively synonymous with the second annotation of the subset of annotations based on a second analysis; and cross-propagating, by the processor, distinct annotation metadata of the first annotation with annotation metadata of the second annotation based on the second analysis”.

Related Prior Art
LI (US Publication No.: 20090281791) discloses text normalization system comprising receiving raw input text and dividing raw input text into sequences of tokens. Each token is marked with a text normalization tag that identifies a text 

Wasson et al (US Publication No.: 20100195909) discloses a fact extraction tool set that finds and extracts targeted pieces of information from text using linguistic and pattern matching technologies, and in particular, text annotation and fact extraction. Text annotation tools break a text, such as a document, into its base tokens and annotate these tokens or patterns of tokens with orthographic, syntactic, semantic, pragmatic and other attributes. Wasson et al fails to disclose the limitations as indicated above.

Pringle et al (US Patent No.: 6470306) discloses creating token string which includes word tokens representing the text, annotation tokens representing the annotations and ending tokens representing sentence breaks and sentence endings in the source document. Pringle et al fails to disclose the limitations as indicated above.

Komedani et al (US Publication No.: 20190213196) discloses evaluating annotations that are added to a document. The system comprises dividing annotators, for each token, into two groups according to annotation type. Komedani et al fails to disclose the limitations as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA WONG/Primary Examiner, Art Unit 2656